Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application. This application is a national stage entry of PCT/EP 2019/064786, filled on 06/06/2019. This application claims foreign priority to PCT/CN2018/094208, filed on 07/03/2018 in PCT and to EP 18188831.4, filed on 08/14/2018 in Europe.

Election/Restrictions
During a telephone conversation with Stephanie Huang on restriction on 02/01/2022 a provisional election was made to prosecute the invention of I, claims 1-14 and 16-20.  Affirmation of this election must be made by applicant in replying to this office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1-14 and 16-20 will presently be examined to the extent they read on the elected subject matter of record.

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-14 and 16-20, drawn to a skin care kit comprising a freeze-dried cosmetic composition comprising a polysaccharide and a cosmetic active; and an aqueous cosmetic composition comprising an acrylic polymeric thickener;
Group II, claim(s) 15, drawn to a skin care product obtainable by mixing the free-dried cosmetic composition and the aqueous cosmetic composition of claim 1.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), the international application shall relate to one invention only or to a group of inventions. Moreover, as stated in PCT Rule 13.2, the requirement of unity of invention referred to in PCT Rule 13.2 shall be fulfilled where a group of inventions is claimed in one and the same international application only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression special technical features shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, so linked, as to form a single general inventive concept.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature in all groups is a freeze-dried cosmetic composition comprising a polysaccharide cosmetic active; and an aqueous cosmetic composition comprising an acrylic polymeric thickener, being mixed together or being separated. The element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in prior art. .
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simonnet (FR 2913337 A1)
Simonnet teaches cosmetic materials comprises 
an aqueous physiologically acceptable medium comprising 0.2-5% by weight of amphiphilic polymer such as acrylate copolymer and (page 7, 9, 12, and 13) and 0.5-20% by weight of emulsifier (page 8) including dimethicone copolyol (page 10) and exemplified a composition comprising 3% by weight of glycerin, 1% D-Panthenol (a polyol), 3% by weight of Dow Corning Q21403 FLUID (a polyol) (example 3, phase A2 and B); and 
a lyophilized powder comprising microorganism, 20-50% by weight of cryoprotectant including ascorbates (active) and oligosaccharide with 2 units, and from 0.1-70% by weight of freeze-dry additives including guar gum (page 6-7). 
There is no surfactant being recited as must have component in the lyophilized powder.
The weight ratio between ascorbates and guar gum is calculated to be 200-0.7:1 (20%/0.1%=200).
The weight ratio between polyol and acrylic acid polymer is calculated to be 35:1 (7%/0.2%=35).
Simonnet does not specify the same weight percentages of polysaccharide in claim 5, 16, and 18; polyol in claim 12; and active in claim 17.
These deficiencies are cured by the rationale a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art, such as in the instant rejection.

In the instant case the claimed range of polyol is 12-35% by weight and the range of polyol taught in the prior art is 0.5-20% by weight and therefor, overlaps with the claimed range. 
In the instant case the claimed range of active is 35-52% by weight and the range of active taught in the prior art is 20-50% by weight and therefor, overlaps with the claimed range. 
Please refer to MPEP 2144.05.II.A.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612